DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the request for continued examination filed on 11/04/2020.
Claims 5 and 10 have been canceled.
Claims 1-4 and 6-9 are pending and have been examined.
Claims 1-4 and 6-9 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Response to Arguments
Rejection of Claims under 35 USC 101
Applicant’s Response:

	Moreover, in some non-limiting embodiments of Applicant's specification, there are three levels of entities, that is the EMS, the VNFM and the VNF instance, and since the EMS is the one level of entity who determines to trigger the automatic scaling function of the VNF on the VNFM or the automatic scaling function of the VNF on the VNF instance, and only one of the automatic scaling function of the VNFM or on the VNF instance is initiated or stopped at a time, such that the scaling of the VNF instance can be initiated or stopped by only one of the automatic scaling function of the VNF on the VNFM or the VNF instance. In other words, there is only one entity (the VNFM or the VNF instance) of the three levels of entities can initiate or stop scaling the VNF 

Examiner’s Response:
10/05/2020 have been fully considered but they are not persuasive. “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").  In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” (MPEP 2106.04(a)(2)(III)(C))
“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. 
“The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a 
The claims as amended are still broad enough to encompass the user manually looking at the virtualized network function manager and deciding that there it needs to be resized. Then pressing a button based upon the determination to trigger the scaling function. Referring to the 2019 PEG Examples 37 through 42, Subject Matter Eligibility Examples: Abstract Ideas, The Applicant’s claim language lacks the technical details of how the determining process is performed that is shown on pg. 3, Example 37 and is more closely aligned with determining language that is shown on pg. 2 (“determining, by a processor, the amount of use of each icon over a predetermined period of time.” Is closely aligned with “determining, by an element management system (EMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance”). In this example, the guidance determined that “The claim recites the limitation of determining the amount of use of each icon over a predetermined period of time. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating the amount of use of each icon. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim 


Rejection of Claims under 35 USC 103Claims 1 and 6
Applicant’s Response:
	As can be seen from the above paragraphs of Chou 2016, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM, where the NS LCM operation may include scale network service, and the VNF LCM operation may include scale VNF instance. That is, both the NS LCM operation and the VNF LCM operation include an operation about "scale." However, scale network service cannot be equal to scale VNF instance, so that if the scale network 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “determining, by an element management system (EMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance”. In other words, an EMS decides to trigger scaling on the VNFM or the virtualized network functions of a VNF instance. Virtualized network functions are network services that the VNF instance provides.  Chou et al. (US 20160205004 A1) teaches (¶¶ [0066], [0026], [0027], [0025]) “in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection 

Applicant’s Response:


Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNFM, such that the VNFM initiates or stops scaling the VNF instance automatically”. In other words, the EMS sends a message to the VNFM and the VNFM performs a scaling function. The limitation fails to provide any method of how the scaling function scales. Therefore, under the broadest reasonable interpretation (BRI), any method of scaling would meet the requirements of the limitation as long as the VNFM starts the process after receiving a message from the EMS. Chou et al. (US 20160205004 A1) teaches (¶¶ [0040]-[0042], [0027] and Fig. 3) “moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. 

Applicant’s Response:
	FIG. 6 of ANDRIANOV As can be seen from the paragraph [0163] and FIG. 6 of ANDRIANOV, the EM can take the appropriate measures itself to take the VNF out of service, and then request the forceful termination towards the VNFM. The VNFM can terminate the VNF. That is, ANDRIANOV disclosure how to terminate the VNF through the VNFM. On the contrary, some non-limiting embodiments of Applicant's specification disclose how to initiate or stop scaling the VNF instance through triggering the automatic scaling function of the VNF on the VNFM. Specifically, the EMS transmits the 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically; or in 


Claims 3 and 8
Applicant’s Response:
	The Office Action, referring to paragraphs [0063] and [0009] of Lin, asserts that Lin teaches the limitations "determining, by a network management system (NMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance" of claim 3. Applicant respectfully disagrees. As can be seen from the above paragraphs of Lin, for the VNF scaling operation, the execution part may be the VNFM, and the to-be-coordinated decision may be a decision made by an OSS/BSS (NMS), and then the 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., messages are sent) are not recited in the limitation.  The limitation states “determining, by a network management system (NMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance”. There is nothing this this limitation about sending a message. Therefore, the Applicant's arguments are moot. In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant’s Response:
	The Office Action, referring to paragraphs [0071], [0078]-[0080] of Zhao, asserts that Zhao teaches the limitations "in response to triggering the automatic scaling function of the VNF on the VNFM,-transmitting a first instruction message to an element management system (EMS) by the NMS," and "in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS by the NMS" of claim 3. Applicant respectfully disagrees. As can be seen from the above paragraphs of Zhao, the northbound interface of the V-OAM may include an interface (EMS-NMS interface) between the V-OAM and the NMS/OSS/BSS, and the interface may be used to transmit management information related to an existing network management function and/or management information related to virtualization process. That is, Zhao discloses that management information related to an existing network management function and/or management information related to virtualization process may be transmitted between the EMS and the NMS through the interface. However, Zhao fails to disclose that the transmitted information through the interface is the information used for instructing the EMS to transmit an instruction to the VNFM or the VNF instance. 
On the contrary, in some non-limiting embodiments of Applicant's specification, the massage transmitted from the NMS to the EMS is used for instructing the EMS to 

Examiner’s Response:
Applicant’s arguments with respect to claims 3 and 8 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Chou et al. (US 20190073269 A1, hereinafter Chou’269).
The combination of Chou et al. (US 20160205004 A1) and Lin (US 20170214544 A1) and Chou et al. (US 20190073269 A1, hereinafter Chou’269) and ANDRIANOV et al. (US 20180253332 A1) teaches the language of independent claims 3 and 8.

Applicant’s Response:
As can be seen from the paragraph [0163] of ANDRIANOV, the EM can take the appropriate measures itself to take the VNF out of service, and then request the forceful  
termination towards the VNFM. The VNFM can terminate the VNF. That is, ANDRIANOV disclosure how to terminate the VNF through the VNFM. On the contrary, some non-limiting embodiments of Applicant's specification disclose how to initiate or stop scaling the VNF instance through triggering the automatic scaling function of the VNF on the VNFM. Specifically, the EMS transmits the first management instruction to the VNFM, and after the VNFM receives the first management instruction, the VNFM initiates or stops the automatic scaling function of the VNF on the VNFM itself, and then the VNFM can initiate or stop scaling the VNF instance. 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the VNF scaling function scales the VNF instance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically; or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second management instruction to the VNF instance by the EMS, to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically.” In other words, the EMS sends a message to the VNFM OR VNF and the VNFM OR VNF performs a scaling function. The limitation fails to provide .

	
Applicant’s Response:
	As can be seen from the paragraphs [0040]-[0042] and [0027] and FIG. 3 of Chou 2016, logic and/or features of EM may have determined that a VNF LCM operation was needed, and the EM can initiate the VNF LCM operation to the VNFM, and the VNFM, or the VNFM together with the VIM and NFVO, can perform the VNF LCM operation which includes scale VNF instance. That is, Chou 2016 discloses that the VNFM can perform the operation of scaling VNF instance. On the contrary, in some 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claims 4 and 9
Applicant’s Response:
	The Office Action, referring to paragraph [0055] and FIG. 7 of Chou 2018, asserts that Chou 2018 teaches the limitations "receiving, by the VNFM, a second management instruction transmitted from the EMS, and initiating or stopping an automatic scaling function of VNF on a VNF instance by the VNFM according to the second management instruction" of claim 4. Applicant respectfully disagrees. FIG. 7 of 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the VNFM scaling function scales the VNF instance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “receiving, by a virtualized network function manager (VNFM), a first management instruction transmitted from an element management system (EMS), and initiating or stopping an automatic scaling function of VNF on the VNFM by the VNFM according to the first management instruction, such that the VNFM initiates or stops scaling a VNF instance automatically”. In other words, the EMS sends a message to the VNFM and 


Applicant’s Response:
	The Office Action, referring to paragraph [0163] of ANDRIANOV, asserts that ANDRIANOV teaches the limitations "receiving, by a virtualized network function manager (VNFM), a first management instruction transmitted from an element management system (EMS), and initiating or stopping an automatic scaling function of VNF on the VNFM by the VNFM according to the first management instruction" of claim 4. Applicant respectfully disagrees. As can be seen from the paragraph [0163] of ANDRIANOV reproduced above in the section for claim 1, the EM can take the appropriate measures itself to take the VNF out of service, and then request the forceful termination towards the VNFM. The VNFM can terminate the VNF. That is, ANDRIANOV disclosure how to terminate the VNF through the VNFM. On the contrary, some non-limiting embodiments of Applicant's specification disclose how to initiate or stop scaling the VNF instance through triggering the automatic scaling function of the VNF on the VNFM. Specifically, the VNFM receives the first management instruction form the EMS, and the VNFM initiates or stops the automatic scaling function of the VNF on the VNFM, and then the VNFM can initiate or stop scaling the VNF instance. Therefore, the applicant respectfully submits that ANDRIANOV fails to disclose or suggest at least "receiving, by a virtualized network function manager (VNFM), a first management instruction transmitted from an element management system (EMS), and initiating or stopping an automatic scaling function of VNF on the VNFM by the VNFM 

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the VNF scaling function scales the VNF instance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states “receiving, by the VNFM, a second management instruction transmitted from the EMS, and initiating or stopping an automatic scaling function of VNF on the VNF instance by the VNFM according to the second management instruction, such that the VNF instance initiates or stops scaling the VNF instance automatically.” In other words, the EMS sends a message to the VNFM OR VNF and the VNFM OR VNF performs a scaling function. The limitation fails to provide any method of how the scaling function scales. Therefore, under the broadest reasonable interpretation (BRI), any method of scaling would meet the requirements of the limitation as long as the VNFM OR VNF starts the process after receiving a message from the EMS. ANDRIANOV et al. (US 20180253332 A1) teaches (¶ [0163])  “according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em 

Claims 2 and 7
Applicant’s Response:
	Claim 2 is allowable over Chou 2016 alone, or in any proper combination with ANDRIANOV and Zhao, for at least the similar reasons as claim 1 from which it depends, and more specifically for the specific features it recites.
Claim 7 is allowable over Chou 2016 alone, or in any proper combination with ANDRIANOV and Zhao, for at least the similar reasons as claim 6 from which it depends, and more specifically for the specific features it recites.

Examiner’s Response:
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Please refer to the Examiner’s response above as to the rejection of the independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Claims 1 and 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining, 
The limitation of “determining by an element management system (EMS) whether to trigger an automatic scaling function of VNF on a virtualized network function 
This judicial exception is not integrated into a practical application because the technical improvement is the controlling scaling of the VNF when automatic scaling function modules of the individual VNFs at different levels are in effect in ¶ [0005] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to manage the automatic scaling function of the VNF on the VNFM is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the ‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.
Claims 2 and 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, by the EMS, a first instruction message transmitted from a network management system (NMS); and determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNFM according to the first instruction message, wherein the first instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNFM; or receiving, by the EMS, a second instruction message transmitted from the NMS; and determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNF instance according to the second instruction message, wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance.”  
The limitation of “determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNFM according to the first instruction message, wherein the first instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNFM; or receiving, by the EMS, a second instruction message transmitted from the NMS; and determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNF instance according to the second instruction message, wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance” as drafted, is a process 
This judicial exception is not integrated into a practical application because the technical improvement is the controlling scaling of the VNF when automatic scaling function modules of the individual VNFs at different levels are in effect in ¶ [0005] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to manage the automatic scaling function of the VNF on the VNFM is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “receiving, by the EMS, a first instruction message transmitted from a network management system (NMS)” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.
Claims 3 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining, by a network management system (NMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance; and in response to triggering the automatic scaling function of the VNF on the VNFM,-transmitting a first instruction message to an element management system (EMS) by the NMS, to instruct the EMS to transmit a first management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the EMS, the first instruction message; transmitting, by the EMS, the first management instruction to the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNFM, such that the VNFM initiates or stops scaling the VNF instance automatically; in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS by the NMS, to instruct the EMS to transmit a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the EMS, 
The limitation of “determining, by a network management system (NMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the virtualized network function manager and deciding that there it needs to be resized. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application because the technical improvement is the controlling scaling of the VNF when automatic scaling function modules of the individual VNFs at different levels are in effect in ¶ [0005] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to manage the automatic scaling function of the VNF on the VNFM is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “in response to triggering the automatic scaling function of the VNF on the VNFM,-transmitting a first instruction message to an element management system (EMS) by the NMS, to instruct the EMS to transmit a first management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the EMS, the first instruction message; transmitting, by the EMS, the first management instruction to the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNFM, such that the VNFM initiates or stops scaling the VNF instance automatically; in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS by the NMS, to instruct the EMS to transmit a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the EMS, the second instruction message, transmitting, by the EMS, the second management ‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that 

Examiner’s Note
“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).” (MPEP 2111) 
The Examiner notes that under the broadest reasonable interpretation (BRI), the claims with an “or” only requires one option is taught by a prior art. However, to foster compact prosecution, limitations are rejected by prior art below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160205004 A1) and further in view of ANDRIANOV et al. (US 20180253332 A1).

As to claim 1, Chou et al. teaches a method for managing an automatic scaling function of virtualized network function (VNF), comprising: determining by an element management system (EMS) whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on an VNF instance (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance); 
and in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM).
However, it does not expressly teach in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or 
ANDRIANOV et al., from analogous art, teaches in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM by the EMS, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically; or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second management instruction to the VNF instance by the EMS, to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into Chou et al. for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).

As to claim 6, Chou et al. teaches a device for managing an automatic scaling function of virtualized network function (VNF), applied to an element management system (EMS) and comprising a processor and a storage device storing computer executable instructions that, when executed by the processor (See ¶¶ [0054], [0067], Teaches that circuitry 420 can be any of various commercially available processors, including without limitation an AMD® Athlon®, Duron® and Opteron® processors; ARM® application, embedded and secure processors; Qualcomm® Snapdragon, IBM®, Motorola® DragonBall®, Nvidia®Tegra® and PowerPC® processors; IBM and Sony® Cell processors; Intel® Celeron®, Core (2) Duo®, Core i3, Core i5, Core i7, Itanium®, Pentium®, Xeon®, Atom®, and XScale® processors; and similar processor. Dual microprocessors, multi-core processors, and other multi-processor architectures may also be employed as circuitry 420. Storage medium 600 may store various types of computer executable instructions, such as instructions to implement logic flow 500), 
cause the processor to perform the following method: determining whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on an VNF instance (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance); 
and in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM; receiving, by the (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM).
However, it does not expressly teach in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling 
ANDRIANOV et al., from analogous art, teaches in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically; or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second management instruction to the VNF instance, to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into Chou et al. for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20180131557 A1) and further in view of ANDRIANOV et al. (US 20180253332 A1).

As to claim 4, Chou et al. teaches a method for managing an automatic scaling function of virtualized network function (VNF), comprising: receiving, by a virtualized network function manager (VNFM), a first management instruction transmitted from an (See ¶ [0055] and Fig. 7, Teaches that referring to FIG. 7, the EM send a request to the VNFM for VNF scaling. In response, the VNFM works with NFVO to enable VIM to create and start the VMs and the relevant networking resources as instructed by the scaling request. The VNFM notifies EM that an existing VNF has updated capacity. The EM modifies the <<IOC>> ServingGwFunction, assuming the VNF application is a Serving Gateway, to reflect the updated capacity in the VNF. Finally, the EM notifies NM about the managed object change). 
However, it does not expressly teach receiving, by the VNFM, a second management instruction transmitted from the EMS, and initiating or stopping an automatic scaling function of VNF on the VNF instance by the VNFM according to the second management instruction, such that the VNF instance initiates or stops scaling the VNF instance automatically.
ANDRIANOV et al., from analogous art, teaches receiving, by the VNFM, a second management instruction transmitted from the EMS, and initiating or stopping an automatic scaling function of VNF on the VNF instance by the VNFM according to the second management instruction, such that the VNF instance initiates or stops scaling the VNF instance automatically (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into Chou et al. for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).

	
As to claim 9, Chou et al. teaches a device for managing an automatic scaling function of virtualized network function (VNF), applied to a virtualized network function manager (VFNM) and comprising a processor and a storage device storing computer executable instructions that, when executed by the processor (See ¶ [0073], Teaches that applications processor 1110 may be utilized as a general purpose processor to run applications and the various subsystems for information handling system 1100, and to capable of providing an uplink-transmit-power control technique that reduces interference experienced at other wireless devices according to the subject matter disclosed herein. Applications processor 1110 may include on-board memory, such as cache memory, and further may be coupled to external memory devices such as synchronous dynamic random access memory (SDRAM) 1114 for storing and/or executing applications, such as capable of providing an uplink-transmit-power control technique that reduces interference experienced at other wireless devices according to the subject matter disclosed herein), 
cause the processor to perform the following method: receiving a first management instruction transmitted from an element management system (EMS); and initiating or stopping the automatic scaling function of the VNF on the VNFM according to the first management instruction, such that the VNFM initiates or stops scaling a VNF instance automatically (See ¶ [0055] and Fig. 7, Teaches that referring to FIG. 7, the EM send a request to the VNFM for VNF scaling. In response, the VNFM works with NFVO to enable VIM to create and start the VMs and the relevant networking resources as instructed by the scaling request. The VNFM notifies EM that an existing VNF has updated capacity. The EM modifies the <<IOC>> ServingGwFunction, assuming the VNF application is a Serving Gateway, to reflect the updated capacity in the VNF. Finally, the EM notifies NM about the managed object change). 
However, it does not expressly teach receiving a second management instruction transmitted from the EMS; and initiating or stopping an automatic scaling function of VNF on the VNF instance according to the second management instruction, such that the VNF instance initiates or stops scaling the VNF instance automatically.
(See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into Chou et al. for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160205004 A1) and ANDRIANOV et al. (US 20180253332 A1) and further in view of Chou et al. (US 20190073269 A1, hereinafter Chou’269).

As to claim 2, the combination of Chou et al. and ANDRIANOV et al. teaches the method according to claim 1 above. Chou et al. further teaches determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNFM according to the first instruction message (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance), 
wherein the first instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNFM (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM);
determining, by the EMS, to trigger the automatic scaling function of the VNF on the VNF instance according to the second instruction message (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance).
However, it does not expressly teach wherein the determining, by an element management system (EMS), whether to trigger an automatic scaling function of VNF on virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance comprises: receiving, by the EMS, a first instruction message transmitted from a network management system (NMS); or receiving, by the EMS, a second instruction message transmitted from the NMS; wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance.
ANDRIANOV et al., from analogous art, teaches wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).

One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).
However, it does not expressly teach wherein the determining, by an element management system (EMS), whether to trigger an automatic scaling function of VNF on virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance comprises: receiving, by the EMS, a first instruction message transmitted from a network management system (NMS); or receiving, by the EMS, a second instruction message transmitted from the NMS.
Chou’269, from analogous art, teaches wherein the determining, by an element management system (EMS), whether to trigger an automatic scaling function of VNF on virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance comprises: receiving, by the EMS, a first instruction message transmitted from a network management system (NMS); or receiving, by the EMS, a second instruction message transmitted from the NMS (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou’269 into 
One of ordinary skill in the art would have been motivated because it allows one to correlate both VNF performance measurements and Virtualization Resource (VR) measurements to discover a VNF that is not performing, and find a solution to mitigate the VNF (See Chou’269 ¶ [0020]).

As to claim 7, the combination of Chou et al. and ANDRIANOV et al. teaches the device according to claim 6 above. Chou et al. further teaches determining, according to the first instruction message, to trigger the automatic scaling function of the VNF on the VNFM (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance), 
(See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM);
determining, according to the second instruction message, to trigger the automatic scaling function of the VNF on the VNF instance (See ¶¶ [0066], [0026], [0027], Teaches that in some examples, logic flow 500 at block 506 may determine whether to request an NS or VNF LCM operation with an NFVO or a VNFM based on performance of a PM data correlation and detection of threshold crossing function using the first and/or the second PM data. NS LCM operation(s) 155 may include, but are not limited to, instantiate network service, terminate network service, query network service, scale network service, update network service, create VNF forwarding graph (VNFFG), delete VNFFG, query VNFFG, update VNFFG, create virtual link (VL), delete VL, update VL or query VL. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance).
However, it does not expressly teach wherein the method further comprises: receiving a first instruction message transmitted from a network management system (NMS); or receiving a second instruction message transmitted from the NMS; wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance.
ANDRIANOV et al., from analogous art, teaches wherein the second instruction message is used for instructing to trigger the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into the combination of Chou et al. and ANDRIANOV et al. for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).
However, it does not expressly teach wherein the method further comprises: receiving a first instruction message transmitted from a network management system (NMS); or receiving a second instruction message transmitted from the NMS.
Chou’269, from analogous art, teaches wherein the method further comprises: receiving a first instruction message transmitted from a network management system (NMS); or receiving a second instruction message transmitted from the NMS (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou’269 into the combination of Chou et al. and ANDRIANOV et al. to correlate both VNF performance measurements and Virtualization Resource (VR) measurements to discover a VNF that is not performing, and find a solution to mitigate the VNF.
(See Chou’269 ¶ [0020]).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160205004 A1) and further in view of Lin (US 20170214544 A1) and Chou et al. (US 20190073269 A1, hereinafter Chou’269) and ANDRIANOV et al. (US 20180253332 A1).

As to claim 3, Chou et al. teaches to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM);
transmitting, by the EMS, the first management instruction to the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNFM, such that the VNFM initiates or stops scaling the VNF instance automatically (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM). 

Lin, from analogous art, teaches a method for managing an automatic scaling function of virtualized network function (VNF), comprising: determining, by a network management system (NMS), whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance (See ¶¶ [0063], [0009], Teaches that in addition, the to-be-coordinated decision may be a decision made by the execution part itself based on a given policy, or may be a decision that is generated by another part (or referred to as an entity or a function block) in the NFV system based on a policy made by the another part itself and that the execution part is requested to execute, that is, the execution part is a decision executor, but is not always a decision maker. For example, for the VNF scaling operation, the execution part may be the VNFM, and the to-be-coordinated decision may be a decision made by the VNFM itself; or the to-be-coordinated decision may be a decision made by another part (such as an OSS/BSS, an EMS, an NFVO, or a VIM), and then the decision is sent to a VNFM side by using an interface between the another part and the VNFM, so as to trigger (or request) the VNFM to execute the decision. NFV policy management refers to management of rules governing different NFV functions (such as a VNF or NS scaling operation, access control, resource management, and fault management)).

One of ordinary skill in the art would have been motivated because it allows one to create a decision coordination method in a Network Functions Virtualization system (See Lin ¶ [0002]).
However, it does not expressly teach in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first instruction message to an element management system (EMS) by the NMS, to instruct the EMS to transmit a first management instruction to the VNFM; receiving, by the EMS, the first instruction message; in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS by the NMS, to instruct the EMS to transmit a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the EMS, the second instruction message, transmitting, by the EMS, the second management instruction to the VNFM, receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance; or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second instruction message to the EMS by the NMS, to instruct the EMS to transmit the second management instruction to the VNF instance, to instruct the VNF instance to initiate or stop the 
Chou’269, from analogous art, teaches in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first instruction message to an element management system (EMS) by the NMS, to instruct the EMS to transmit a first management instruction to the VNFM (See ¶ [0027], Teaches that at 4, the NM can detect (e.g., via a threshold crossing mechanism, etc.) that the VNF performance has been poor, and can decide to create a VR PM job to collect the VR PM data. At 5, the NM can create a VR PM job at the EM to collect the VR PM data. At 6, the EM can create a VR PM job at the VNFM, based on the VR PM job information (e.g., resource type, collection/reporting periods, etc.) received from the NM);
 receiving, by the EMS, the first instruction message (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS));
in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS by the NMS, to instruct the EMS to transmit a second management instruction to the VNFM (See ¶ [0027], Teaches that at 4, the NM can detect (e.g., via a threshold crossing mechanism, etc.) that the VNF performance has been poor, and can decide to create a VR PM job to collect the VR PM data. At 5, the NM can create a VR PM job at the EM to collect the VR PM data. At 6, the EM can create a VR PM job at the VNFM, based on the VR PM job information (e.g., resource type, collection/reporting periods, etc.) received from the NM);
 receiving, by the EMS, the second instruction message (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS));
receiving, by the EMS, the second instruction message (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou’269 into the combination of Chou et al. and Lin to correlate both VNF performance measurements and Virtualization Resource (VR) measurements to discover a VNF that is not performing, and find a solution to mitigate the VNF.
One of ordinary skill in the art would have been motivated because it allows one to correlate both VNF performance measurements and Virtualization Resource (VR) measurements to discover a VNF that is not performing, and find a solution to mitigate the VNF (See Chou’269 ¶ [0020]).
However, it does not expressly teach to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; transmitting, by the EMS, the second management instruction to the VNFM, receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling 
ANDRIANOV et al., from analogous art, teaches to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)); 
(See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation));
to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)); 
transmitting, by the EMS, the second management instruction to the VNF instance, receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically(See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ANDRIANOV et al. into the combination of Chou et al. and Lin and Chou’269 for managing the graceful termination of a virtualized network function (VNF) instances.
One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).


As to claim 8, Chou et al. teaches a device for managing an automatic scaling function of virtualized network function (VNF), applied to a network management system (NMS) and comprising a processor and a storage device storing computer executable instructions that, when executed by the processor (See ¶¶ [0054], [0067], Teaches that circuitry 420 can be any of various commercially available processors, including without limitation an AMD® Athlon®, Duron® and Opteron® processors; ARM® application, embedded and secure processors; Qualcomm® Snapdragon, IBM®, Motorola® DragonBall®, Nvidia®Tegra® and PowerPC® processors; IBM and Sony® Cell processors; Intel® Celeron®, Core (2) Duo®, Core i3, Core i5, Core i7, Itanium®, Pentium®, Xeon®, Atom®, and XScale® processors; and similar processor. Dual microprocessors, multi-core processors, and other multi-processor architectures may also be employed as circuitry 420. Storage medium 600 may store various types of computer executable instructions, such as instructions to implement logic flow 500), 
	 to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNFM (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM);
transmitting, by the EMS, the first management instruction to the VNFM; receiving, by the VNFM, the first management instruction; and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNFM, such that the VNFM initiates or stops scaling the VNF instance automatically (See ¶¶ [0040]-[0042], [0027] and Fig. 3, Teaches that moving to process 3.4 (Perform PM Data Correlation and Detection of Threshold Crossing Function), logic and/or feature at EM 120 may perform or implement a PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded from VNFM 160. Moving to process 3.5 (Initiate VNF LCM Operation), logic and/or features of EM 120 may have determined that a VNF LCM operation was needed based on implementation of the PM data correlation and detection of threshold crossing function using the PM data received from VNF 130 and/or the NFVI PM data forwarded through VNFM 160. Moving to process 3.6 (Perform VNF LCM Operation), logic and/or features of VNFM 160, VIM 170 and NFVO may be arranged to perform at least portions of the VNF LCM operation initiated by EM 120. VNFM 160 may also be arranged to implement VNF LCM operation(s) 165. VNF LCM operation(s) 165 may include, but are not limited to, instantiate VNF instance, terminate VNF instance, query VNF instance, scale VNF instance or update VNF instance. Fig 3 shows a message is sent from the EMS to the VNFM). 
However, it does not expressly teach cause the processor to perform the following method: determining whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance; and in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first instruction message to an element management system (EMS), to instruct the EMS to transmit a first management instruction to the VNFM; receiving, by the EMS, the first instruction message;  in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS, to instruct the EMS to transmit a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the EMS, the second instruction message, transmitting, by the EMS, the second management 
Lin, from analogous art, teaches cause the processor to perform the following method: determining whether to trigger an automatic scaling function of VNF on a virtualized network function manager (VNFM) or an automatic scaling function of VNF on a VNF instance (See ¶¶ [0063], [0009], Teaches that in addition, the to-be-coordinated decision may be a decision made by the execution part itself based on a given policy, or may be a decision that is generated by another part (or referred to as an entity or a function block) in the NFV system based on a policy made by the another part itself and that the execution part is requested to execute, that is, the execution part is a decision executor, but is not always a decision maker. For example, for the VNF scaling operation, the execution part may be the VNFM, and the to-be-coordinated decision may be a decision made by the VNFM itself; or the to-be-coordinated decision may be a decision made by another part (such as an OSS/BSS, an EMS, an NFVO, or a VIM), and then the decision is sent to a VNFM side by using an interface between the another part and the VNFM, so as to trigger (or request) the VNFM to execute the decision. NFV policy management refers to management of rules governing different NFV functions (such as a VNF or NS scaling operation, access control, resource management, and fault management)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Chou et al. to create a decision coordination method in a Network Functions Virtualization system.
One of ordinary skill in the art would have been motivated because it allows one to create a decision coordination method in a Network Functions Virtualization system (See Lin ¶ [0002]).
However, it does not expressly teach in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first instruction message to an element management system (EMS), to instruct the EMS to transmit a first management instruction to the VNFM; receiving, by the EMS, the first instruction message;  in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS, to instruct the EMS to transmit a second management instruction to the VNFM, to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; receiving, by the EMS, the second instruction message, transmitting, by the EMS, the 
Chou’269, from analogous art, teaches in response to triggering the automatic scaling function of the VNF on the VNFM, transmitting a first instruction message to an element management system (EMS), to instruct the EMS to transmit a first management instruction to the VNFM (See ¶ [0027], Teaches that at 4, the NM can detect (e.g., via a threshold crossing mechanism, etc.) that the VNF performance has been poor, and can decide to create a VR PM job to collect the VR PM data. At 5, the NM can create a VR PM job at the EM to collect the VR PM data. At 6, the EM can create a VR PM job at the VNFM, based on the VR PM job information (e.g., resource type, collection/reporting periods, etc.) received from the NM);
(See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS));
in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting a second instruction message to the EMS, to instruct the EMS to transmit a second management instruction to the VNFM (See ¶ [0027], Teaches that at 4, the NM can detect (e.g., via a threshold crossing mechanism, etc.) that the VNF performance has been poor, and can decide to create a VR PM job to collect the VR PM data. At 5, the NM can create a VR PM job at the EM to collect the VR PM data. At 6, the EM can create a VR PM job at the VNFM, based on the VR PM job information (e.g., resource type, collection/reporting periods, etc.) received from the NM);
 receiving, by the EMS, the second instruction message (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS));
receiving, by the EMS, the second instruction message (See ¶ [0027], Teaches that at 5, the NM can create a VR PM job at the EM to collect the VR PM data. A message is sent from the NM (NMS) to the EM (EMS)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou’269 into the combination of Chou et al. and Lin to correlate both VNF performance measurements and Virtualization Resource (VR) measurements to discover a VNF that is not performing, and find a solution to mitigate the VNF.
(See Chou’269 ¶ [0020]).
However, it does not expressly teach to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance; transmitting, by the EMS, the second management instruction to the VNFM, receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance; or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second instruction message to the EMS, to instruct the EMS to transmit the second management instruction to the VNF instance, to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance; transmitting, by the EMS, the second management instruction to the VNF instance, receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically.
ANDRIANOV et al., from analogous art, teaches to instruct the VNFM to initiate or stop the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)); 
	transmitting, by the EMS, the second management instruction to the VNFM, receiving, by the VNFM, the second management instruction, and initiating or stopping, by the VNFM, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation));
to instruct the VNF instance to initiate or stop the automatic scaling function of the VNF on the VNF instance (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)); 
transmitting, by the EMS, the second management instruction to the VNF instance, receiving, by the VNF instance, the second management instruction, and initiating or stopping, by the VNF instance, the automatic scaling function of the VNF on the VNF instance, such that the VNF instance initiates or stops scaling the VNF instance automatically (See ¶ [0163], Teaches that according to certain aspects of the present invention, as illustrated in FIG. 6, the EM 15 can take the appropriate measures itself to take the VNF out of service (S61, S62), and then request a forceful termination via Ve-Vnfm-em towards the VNFM 12 in step S63. The VNFM 12 which will just execute the termination, assuming the VNF instance has been taken out of service. That is, the VNFM 12 will first ask the NFVO 13 for granting the request in step S64. If permission is granted (step S65), the VNFM 12 terminates the VNF (S66), releases the resources used by the VNF to the system (S67) and acknowledged the termination to the EM via Ve-Vnfm-em (S68). The termination of a VNF is downscaling (a scaling operation)).

One of ordinary skill in the art would have been motivated because it allows one to manage the graceful termination of a virtualized network function (VNF) instances (See ANDRIANOV et al. ¶ [0033]).
However, it does not expressly teach or in response to triggering the automatic scaling function of the VNF on the VNF instance, transmitting the second instruction message to the EMS, to instruct the EMS to transmit the second management instruction to the VNF instance. The Examiner notes that under the broadest reasonable interpretation (BRI), the claims with an “or” only requires one option is taught by a prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melander et al. (US 20150106805 A1) teaches the subject disclosure relates to a method for instantiating cloud resources that are provided as service virtual machines. In one embodiment, a cloud service management system maps each one of the multiple abstraction layer slots to a virtual context of a logical resource. The virtual context is hosted by a respective virtual machine that is part of a pool of virtual machines. The system identifies an available abstraction slot from the multiple abstraction layer slots 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        03/02/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/2/2021